Order entered May 21, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00878-CR

                            MARIO LOPEZ JUCUP, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-55339-R

                                         ORDER
        Appellant’s May 18, 2014 motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE